Citation Nr: 1746047	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease status post myocardial infarction.

2.  Entitlement to an effective date prior to September 23, 2010, for the award of service connection for coronary artery disease status post myocardial infarction.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to May 1966 and from January 1971 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased evaluation for coronary artery disease and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not reflect the Veteran filed a formal or informal claim of service connection for coronary artery disease prior to the effective date of September 23, 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 23, 2010, for a grant of service connection for coronary artery disease status post myocardial infarction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

On January 24, 2011, the Veteran filed his claim for service connection for coronary artery disease, following a heart attack and bypass surgery in September 2010.  The AOJ granted service connection for his coronary artery disease effective September 23, 2010, the date the VA treatment records showed the Veteran was hospitalized with complaints of chest pain, sweating, and shortness of breath, and a cardiac catherization showed severe 3-vessel coronary artery disease.  

The Veteran contends the effective date for the grant of service connection for his coronary artery disease should be June 30, 2008.  In support, he states that VA treatment records, associated with the claims file in 2009, showed he had manifestations of heart disease and a heart attack on this date.  Specifically, he cites to a June 2008 abnormal electrocardiogram that showed a left anterior hemiblock, as well as a septal wall myocardial infarction, age undetermined.  

However, despite the Veteran's contentions, the Board cannot find that an earlier effective date for the grant of service connection for coronary artery disease is warranted.  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. § 3.155, addressing informal claims.  This provision has been eliminated but was in effect during the pendency of the appeal and is for application in this case.  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (a).  

However, in the present case, no such informal claim has been identified.  While the June 2008 abnormal electrocardiogram was associated with the claims file in 2009, it was the AOJ, not the Veteran, who obtained and associated these records.  In fact, the claims file showed the AOJ obtained these records while adjudicating the Veteran's claim for diabetes mellitus.  Following the association of these records with the claims file, the Veteran did not specifically identify that he wished to file a claim for a heart condition-in fact, as noted above, the Veteran did not specifically identify that he was seeking benefits for his coronary artery disease until January 24, 2011.  

Additionally, the Board has also considered the provisions of 38 C.F.R. § 3.157.  Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  However, as the instant claim involves an earlier effective date for the award of service connection, as opposed to the date assigned for an increased rating, this section is not applicable here.

Accordingly, the Board cannot find that the Veteran is entitled to an earlier effective date than September 23, 2010, for the grant of service connection for his coronary artery disease.  As noted above, the Veteran did not file an informal or formal claim for coronary artery disease prior to January 24, 2011.  Additionally, the evidence does not show that entitlement arose prior to September 23, 2010, the first time in the treatment records the Veteran was formally diagnosed with coronary artery disease.  Therefore, an earlier effective date for the grant of service connection for coronary artery disease is denied.  38 C.F.R. § 3.400 (2016).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than September 23, 2010, for a grant of service connection for coronary artery disease is denied.


REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SOC that addressed the issue of entitlement to an increased evaluation for the Veteran's coronary artery disease was in November 2013.  However, since then, the Veteran attended a VA heart examination in November 2016, and VA treatment records from the Milwaukee VA Medical Center have been associated with the claims file.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304 (c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

Further, subsequent to the Veteran's last VA heart examination in December 2016, he submitted a June 2017 myocardial perfusion study that showed his left ventricular ejection fraction at 34%.  The Veteran also submitted a June 2017 cardiac gated study that showed his left ventricular ejection fraction at rest was calculated to be 39%.  In light of this evidence, which tends to show the Veteran's coronary artery disease has increased in severity since his last VA examination, the Board finds a remand is necessary to afford the Veteran a new VA examination such that the Board may adequately assess the current severity of his heart disability.  

Moreover, the Veteran indicated that he received treatment from his VA cardiologist in June 2017, and that he was prescribed new medications as a result of his worsening coronary artery disease.  While the claims file currently contains the June 2017 myocardial perfusion and cardiac gated studies, it does not contain the accompanying treatment notes.  Thus, it appears there are outstanding VA treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 
38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SSOC on the issue of entitlement to an increased evaluation for coronary artery disease.

2.  Obtain any and all relevant VA treatment records from the Milwaukee VA Medical Center or Chippewa Valley CBOC, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

3.  Ask the Veteran to identify any private treatment that he may have had for his coronary artery disease, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  

5.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


